Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of species of claim 2 in the reply filed on 7/29/2020 is acknowledged. 
Claim 9 remains canceled (claim 9 was canceled in the Claims filed on 7/29/2020).
Claims 1, 4, 6 and 10 are under examination. 
Priority
This application is a CON of PCT/CN2014/090220 (filed 11/4/2014) which claims foreign application CHINA 201410567892.3 (filed 10/23/2014).


Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the 112(b) rejections are hereby withdrawn.
In view of amended claims and applicant’s arguments, the 102(a)(1) rejections are hereby withdrawn.

New Objection/Rejections necessitated by amendments: 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for “external gas” in claim 1, lines 9 and 13 and claim 10, line 6. The phrases “external gas” was not found in the specification, only “external air” was found in the specification. Therefore, the specification provides no support for the claimed subject matter. Please point out where the support is if applicants believe there is proper antecedent in the specification.

The disclosure is objected to because of the following informalities: page 4, [0014], should “radio adjusting device” be - - ratio adjusting device - - and “preset radio” be - - preset ratio - - ? On page 6, [0027], should “radio adjusting device” be - - ratio adjusting device - - and “preset radio” be - - preset ratio - - ?   There are numerous “radio” in page 4, [0015] and page 7, [0028] needs to be corrected. Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  lines 11, 14 and 17, should “radio” be - - ratio - - ?  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description Rejection
Claims 1, 4, 6 and 10 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  
 The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
In the instant case, claim 1 recites “outputting and cleaning the mixed gas after the fermentation reaction in the reactor”, however no support is found for “outputting and cleaning…” since it was not described in the specification in such a way as to reasonably to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no description of what happens to the mixed gas after the fermentation reaction in the reactor. Therefore, the claimed step are never described together in a method. Thus, the specification does not provide support for the claim. One skilled in the art would conclude that the inventors were not in possession of the claimed invention since the claimed step is not described together as one complete method/assay. Thus, the claims fail to comply with the written description requirement. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")  Accordingly, it is deemed that the specification fails to provide adequate written description for the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Therefore the specification lacks support for the claimed method steps as whole.

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653